Citation Nr: 1501478	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2014, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

During the hearing, the Veteran expressed his desire to withdraw from appeal the issue of entitlement to an increased rating for multilevel degenerative disc disease of the lumbar spine.  As such, this claim is withdrawn and not before the Board. See 38 C.F.R. § 20.204 (2014).  

The Veteran also submitted additional evidence after the hearing, including VA Vocational Rehabilitation records and private medical opinions, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the appeal.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is service-connected for multilevel degenerative disc disease of the lumbar spine, rated as 40 percent disabling, and residuals of left mandible fracture, rated as 10 percent disabling; his combined rating is 50 percent.  Hence, the Veteran fails to meet the criteria for schedular TDIU as per 38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16(b). Rating boards are to refer to the Director of the Compensation and Pension Service (C&P) for extraschedular consideration all cases of Veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

In this case, the Veteran contends that he is unable to work due to his service-connected lumbar spine disability, which prevents him from lifting, stooping, or carrying, walking more than a few blocks without stopping, or sitting for more than 15 minutes without having to change positions.  A Social Security disability determination reflects that he was awarded benefits in 1992 based upon his severe degenerative disc disease and bilateral thoracic outlet syndrome.

The Veteran also recently submitted opinions from two physicians, Dr. M. and Dr. H., who found the Veteran to be unemployable or capable of only light or sedentary duties on a part-time basis, and not consistent with his previous work duties as a driver in route sales.

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration. See Bowling v. Principi, 15 Vet. App. 1 (2001). Therefore, this claim must be remanded for referral.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be reviewed and forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to an TDIU, in accordance with 38 C.F.R. § 4.16(b).

2.  Following the completion of the above, and any other development deemed necessary, the AOJ should readjudicate the claim. If the claim is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




